TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-99-00623-CR




                                       Ex parte Blas Telles




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NO. 0990863, HONORABLE BOB PERKINS, JUDGE PRESIDING



PER CURIAM

               Appellant Blas Telles filed a pretrial application for writ of habeas corpus seeking a

reduction in bail. Relief was denied after a hearing and this appeal followed. The Court has now

received a copy of the district court’s order dismissing the cause.

               The appeal is dismissed as moot.



Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed as Moot

Filed: September 21, 2000

Do Not Publish